Exhibit 10.3

EXECUTION VERSION

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

between

VERENIUM CORPORATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

and

the Joined Secured Parties from time to time party hereto

September 1, 2009



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE 1    DEFINITIONS    2

Section 1.1

  

Definitions

   2

Section 1.2

  

Terms Generally

   6 ARTICLE 2    SHARING AMONG SECURED PARTIES    6

Section 2.1

  

Pro Rata Treatment

   6

Section 2.2

  

Application of Collateral Proceeds

   7

Section 2.3

  

Proceeds Received Directly by a Secured Party

   7

Section 2.4

  

Incorrect Distribution

   8

Section 2.5

  

Return of Proceeds

   8

Section 2.6

  

Possession of Collateral

   8

Section 2.7

  

Non-Cash Proceeds

   8 ARTICLE 3    COOPERATION AMONG SECURED PARTIES    9

Section 3.1

  

Cooperation

   9

Section 3.2

  

Parties Having Other Relationships

   9

Section 3.3

  

Modification to Financing Documents

   9 ARTICLE 4    COMPANY AGREEMENTS    9

Section 4.1

  

Obligations Unimpaired

   9 ARTICLE 5    THE COLLATERAL AGENT    10

Section 5.1

  

Appointment and Authority of the Collateral Agent

   10

Section 5.2

  

Actions of the Collateral Agent Requiring Consent; Amendment to Collateral
Documents

   11

Section 5.3

  

Non-Reliance on the Collateral Agent and Other Secured Parties

   12

Section 5.4

  

The Collateral Agent and Affiliates

   12

Section 5.5

  

Action by the Collateral Agent

   12

Section 5.6

  

Consultation with Experts

   13

Section 5.7

  

Liability of the Collateral Agent

   13

Section 5.8

  

Indemnification of the Collateral Agent; Defense of Claims

   14

Section 5.9

  

Resignation or Removal of the Collateral Agent

   15

Section 5.10

  

Appointment of Co-Agents

   15

Section 5.11

  

Compensation of the Collateral Agent; Expenses

   15

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

Section 5.12

  

Release of Collateral

   16

Section 5.13

  

Emergency Actions

   16

Section 5.14

  

Interpleader; Declaratory Judgment

   16

Section 5.15

  

Operation of the Collateral Account

   16

Section 5.16

  

Account Holder Verification

   17 ARTICLE 6    ENFORCEMENT OF REMEDIES    17

Section 6.1

  

Waivers of Rights

   17

Section 6.2

  

Permitted Action by the Secured Parties

   17

Section 6.3

  

Right to Instruct the Collateral Agent

   17

Section 6.4

  

Permitted Exercise of other Rights

   17 ARTICLE 7    SUCCESSORS AND ASSIGNS    18

Section 7.1

  

Assignees

   18

Section 7.2

  

Additional Secured Parties

   19 ARTICLE 8    MISCELLANEOUS    19

Section 8.1

  

Indemnification

   19

Section 8.2

  

Expenses

   19

Section 8.3

  

No Partnership or Joint Venture

   20

Section 8.4

  

Notices

   20

Section 8.5

  

Entire Agreement; Amendments and Waivers

   20

Section 8.6

  

Payments

   20

Section 8.7

  

Counterparts; Effectiveness

   20

Section 8.8

  

No Waiver; Cumulative Remedies

   21

Section 8.9

  

Term

   21

Section 8.10

  

Governing Law

   21

Section 8.11

  

Limitation of Liability

   21

Section 8.12

  

Severability

   21

Section 8.13

  

Headings

   21

Section 8.14

  

Construction

   21

Section 8.15

  

Submission to Jurisdiction; Service of Process

   22

Section 8.16

  

Waiver of Jury Trial

   22

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

Section 8.17

  

Enforceability and Continuing Priority

   22

Section 8.18

  

Further Assurances; Collateral Agent Appointed Attorney-in- Fact

   22

 

-iii-



--------------------------------------------------------------------------------

INDEX TO EXHIBITS

 

Exhibit A Supplement to Intercreditor Agreement – New Secured Party (Non-8%
Noteholder)

 

Exhibit B Supplement to Intercreditor Agreement – New Secured Party (8%
Noteholder)

 

-iv-



--------------------------------------------------------------------------------

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

THIS INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT (the “Agreement”), dated as
of September 1, 2009, is made by and among VERENIUM CORPORATION (the “Company”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee for the holders of the notes
(the “9% Noteholders”) issued under the Indenture described below (in such
capacity, herein the “Trustee”), the Joined 8% Noteholders (as defined herein),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as collateral agent
hereunder (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined below).

RECITALS

On September 1, 2009, the Company issued $12,816,450 principal amount of its
9.00% convertible senior secured notes due 2027 (the “9% Notes”) pursuant to the
terms of that certain Indenture dated September 1, 2009 between the Company and
the Trustee (the “Indenture”). Pursuant to the Indenture, the Trustee is
authorized to enter into this Agreement on behalf of the Noteholders and to bind
them to the terms hereof. Pursuant to the Indenture, the obligations,
indebtedness and liability of the Company arising under the terms thereof and
under the 9% Notes, are required to be secured by the Collateral (as hereafter
defined).

On February 27, 2008, the Company issued $71 million principal amount of those
certain 8% senior convertible notes, which notes were amended and restated on
July 1, 2009 (as so amended and as may be further amended, supplemented or
otherwise modified from time to time, the “8% Notes”). As of the date hereof,
approximately $16.2 million principal amount of the 8% Notes remains
outstanding. Pursuant to the terms of the 8% Notes, the obligations,
indebtedness and liability of the Company arising under the terms thereof are
required to be secured on an equal and ratable basis with the obligations,
indebtedness and liability of the Company arising under the Indenture and the 9%
Notes, and under certain other secured Permitted Indebtedness (as defined in the
8% Notes).

The Company and the Secured Parties have agreed that obligations of the Company
under and in respect of the Indenture and the 9% Notes are to be secured on a
pari passu basis with the obligations of the Company under and in respect of the
8% Notes and under and in respect of other Permitted Secured Indebtedness.

From time to time after the date hereof, the Company may incur Permitted Secured
Indebtedness (as defined below) that is secured on either a priority basis or a
pari passu basis with the obligations of the Company under and in respect of the
8% Notes, the Indenture and the 9% Notes.

The parties hereto desire to enter into this Agreement in order to: (i) provide
for the appointment by the Secured Parties of Wells Fargo Bank, National
Association as the collateral agent acting for the benefit of the Secured
Parties; (ii) set forth certain responsibilities and obligations of the
Collateral Agent; (iii) set forth certain responsibilities and obligations of
the Company with respect to the Collateral; and (iv) establish among the Secured
Parties their respective rights with respect to certain payments that may be
received by the Collateral Agent in respect of the Collateral.

 

1.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1

Definitions

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

“8% Note” shall have the meaning specified in the recitals to this Agreement.

“8% Noteholders” means any holder of an 8% Note.

“9% Note” shall have the meaning specified in the recitals to this Agreement.

“9% Noteholders” means any holder of a 9% Note.

“Affiliate” of any specified Person means (i) any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person, (ii) any Person who is a director or officer
(a) of such Person, (b) of any Subsidiary of such Person or (c) of any Person
described in clause (i) above and (iii) any beneficial owner of shares
representing 5% or more of the total voting power of the Voting Stock (on a
fully diluted basis) of the Company or of rights or warrants to purchase such
Voting Stock (whether or not currently exercisable) and any Person who would be
an Affiliate of any such beneficial owner pursuant to clauses (i) and (ii). For
the purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Agreement” shall have the meaning specified in the preamble to this Agreement.

“Business Day” means a means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
remain closed.

“Collateral” means the property from time to time subject to the Liens created
by the Collateral Documents.

“Collateral Account” means any segregated account under the sole control of the
Collateral Agent that is free from all other Liens, and includes all cash and
cash equivalents received by the Collateral Agent from asset dispositions of
Collateral, recovery events, foreclosures on or sales of Collateral, or any
other awards or proceeds pursuant to the Collateral Documents, including
earnings, revenues, rents, issues, profits and income from the Collateral
received pursuant to the Collateral Documents, and interest earned thereon.

“Collateral Agent” shall have the meaning specified in the preamble to this
Agreement.

 

2.



--------------------------------------------------------------------------------

“Collateral Documents” means collectively, this Agreement, the Security
Agreement, all UCC financing statements required by the Security Agreement to be
filed with respect to the security interests in personal property and fixtures
created pursuant thereto and each other security agreement or other
documentation executed and delivered to secure any of the Obligations.

“Company” shall have the meaning specified in the preamble to this Agreement.

“Consent” shall mean, with respect to consent required hereunder, the written
consent of the applicable holders of such Debt Instrument as certified by the
applicable Representative for such Debt Instrument.

“Debt Instruments” means (i) the Indenture and the 9% Notes, (ii) the Joined 8%
Notes, and (iii) the Permitted Secured Indebtedness Documents.

“Default” means any event or condition which upon notice, lapse of time or both
would constitute an Event of Default.

“Designated Priority Indebtedness” means Permitted Secured Indebtedness in an
aggregate principal amount at anytime outstanding not to exceed $50,000,000,
which shall be (i) evidenced by Permitted Senior Indebtedness Documents that
identify such Permitted Secured Indebtedness as being Designated Priority
Indebtedness for purposes of this Agreement and (ii) identified to the
Collateral Agent through delivery of an Officer’s Certificate.

“Dollars” means lawful currency of the United States of America.

“Effective Date” means the date hereof except that the grant of security
interest in Section 2.1 of the Security Agreement shall be effective to grant
the security interest to the Collateral Agent in the Collateral to secure the
Obligations in favor of any particular Secured Party only as of the date such
Secured Party or its Representative shall have executed this Agreement or a
Joinder Supplement.

“Event of Default” means the occurrence of any “Event of Default” or any similar
event that is defined or identified in any Debt Instrument.

“Financing Documents” means the Indenture, the 9% Notes, the Joined 8% Notes,
the Permitted Secured Indebtedness Documents, the Collateral Documents, this
Agreement and all other documents executed and delivered pursuant to the terms
of the foregoing.

“Funded Obligations” means, at any time of determination and with respect to any
obligations under any Debt Instrument, the aggregate amount owed at such time
(whether or not then due) under such Debt Instrument in respect of principal,
interest and Premium (to the extent the applicable party is entitled to Premium
under such Debt Instrument and calculated as if such Debt Instrument were repaid
on the date of the determination of Funded Obligations if the Premium is not
otherwise already due thereunder as of such date of determination).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency,

 

3.



--------------------------------------------------------------------------------

authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Indenture” shall have the meaning specified in the recitals to this Agreement.

“Joined 8% Noteholders” means those 8% Noteholders that have executed a Joinder
Supplement or are otherwise party to this Agreement.

“Joined 8% Notes” means those 8% Notes held by Joined 8% Noteholders.

“Joined Secured Party” means (i) each Secured Party who has executed and
delivered this Agreement or a Joinder Supplement and (ii) each Secured Party
whose Representative has executed and delivered this Agreement or a Joinder
Supplement.

“Joinder Supplement” shall mean a Supplement to this Agreement, either in the
form of Exhibit A (in the case of a Permitted Secured Indebtedness Holder) or
Exhibit B (in the case of an 8% Noteholder).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof, any option or other agreement to sell,
or any filing of, or any agreement to give any security interest).

“Notice of Event of Default” shall have the meaning specified in Section 3.1(b)
of this Agreement.

“Obligations” means at any time, the aggregate amount of all Funded Obligations
and all other obligations, indebtedness and liabilities of the Company to the
Joined Secured Parties (or any one or more of them) arising pursuant to any of
the Financing Documents, whether now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligation of the Company to repay the loans made thereunder,
all interest and Premiums, all indemnification obligations thereunder and all
fees, costs, and expenses (including attorneys’ fees and expenses) provided for
in the Financing Documents.

“Officer’s Certificate” means a certificate signed by one Officer of the
Company.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Permitted Secured Indebtedness Documents” means the agreements, notes and
instruments governing any Permitted Secured Indebtedness and identified in the
Joinder Supplement relating to such Permitted Secured Indebtedness.

“Permitted Secured Indebtedness” means any indebtedness of the Company, other
than under the Indenture, the 9% Notes or the Joined 8% Notes, to the extent
(i) such indebtedness is secured by Liens on the Collateral, (ii) such
indebtedness is identified to the Collateral Agent

 

4.



--------------------------------------------------------------------------------

through delivery of an Officer’s Certificate, and (iii) each holder of such
indebtedness or their Representative in respect of such indebtedness becomes a
party to this Agreement pursuant to Section 7.2(a).

“Permitted Secured Indebtedness Holder” means a holder of any Permitted Secured
Indebtedness.

“Premium” means, at any time with respect to any indebtedness, the amount
(whether denominated as a make-whole amount, prepayment premium, yield
maintenance amount or otherwise) payable as a premium in excess of principal and
interest due on the prepayment, as determined pursuant to the terms thereof.

“Proceeds” means: (i) any and all money or other property received upon the
sale, lease, exchange, casualty loss or any other disposition of any Collateral
and (ii) any and all money or other property received by the Collateral Agent
under the terms of any of the subordination provisions of any Financing Document
from a subordinated creditor. The term “Proceeds” shall include, without
limitation, “proceeds” as defined in and interpreted in accordance with the
Uniform Commercial Code.

“Representatives” means: (a) in the case of the 9% Noteholders, the Trustee,
(b) in the case of the Joined 8% Noteholders, a representative designated by
such 8% Noteholders from time to time by written notice to the Collateral Agent
or, in the absence of any such designation, each Joined 8% Noteholder, and
(c) in the case of any Permitted Secured Indebtedness, the representative
designated by the Permitted Secured Indebtedness Holder or, in the absence of
any such designation, each Permitted Secured Indebtedness Holder.

“Required Holders” means, at any time of determination, (a) so long as
Designated Priority Indebtedness is outstanding, the holders of a majority in
aggregate principal amount outstanding of the Designated Priority Indebtedness
(as determined by the Representative for such Designated Priority and certified
to the Collateral Agent); or (b) if no Designated Priority Indebtedness is
outstanding, Joined Secured Parties that hold a majority of the aggregate
principal amount outstanding of Funded Obligations, as determined and certified
by the applicable Representatives for such Joined Secured Parties.

“Secured Parties” means, collectively, the Trustee, the 9% Noteholders and the
8% Noteholders and the Permitted Secured Indebtedness Holders.

“Security Agreement” means that certain Pledge and Security Agreement, dated
September 1, 2009, between the Company and the Collateral Agent for the benefit
of the Secured Parties.

“Sharing Percentage” means, as to any Representative and at any time of
determination, the percentage equivalent of a fraction of which the numerator is
the Funded Obligations under which such Representation serves and the
denominator is the aggregate of all Funded Obligations.

“Subsidiary” of any Person means any corporation, association, limited liability
company, partnership or other business entity of which more than 50% of the
total voting power

 

5.



--------------------------------------------------------------------------------

of shares of capital stock or other interests (including partnership or joint
venture interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by (i) such Person
or (ii) one or more Subsidiaries of such Person.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Voting Stock” of an entity means all classes of capital stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

Section 1.2 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, replaced or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements, replacements or modifications set
forth herein) including any refunding, restructuring, replacement or refinancing
thereof (whether with the original parties thereto or other parties and whether
provided under the original agreement or one or more other agreements), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections and Exhibits shall be construed to refer to Articles and
Sections of, and Exhibits to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. Terms used herein, which are defined
in the UCC, unless otherwise defined herein, shall have the meanings determined
in accordance with the UCC.

ARTICLE 2

Sharing Among Joined Secured Parties

Section 2.1 Pro Rata Treatment. The Collateral Agent shall be the sole secured
party under the Collateral Documents and shall hold the Collateral exclusively,
for the benefit of all the Secured Parties; provided, however, that the
obligation of the Collateral Agent to hold such Collateral for the benefit of a
particular Secured Party shall be effective only as of the date such Secured
Party or its Representative shall have executed this Agreement or a Joinder
Supplement. Subject to Section 2.2, the Joined Secured Parties will receive pro
rata treatment in connection with all payments, distributions, collections or
recoveries relating to the Collateral. Each payment or distribution by or from
or received in connection with the exercise of remedies

 

6.



--------------------------------------------------------------------------------

after a Default or an Event of Default in respect of the Collateral shall be
delivered to the applicable Representative in accordance with Section 2.2. The
provisions contained herein concerning the Collateral and Proceeds shall be
controlling, notwithstanding the terms of any agreement between any Secured
Party and the Company under any other document or instrument between such
parties, whether or not any bankruptcy or other insolvency proceeding shall at
any time have been commenced with respect to the Company.

The Collateral Agent may from time to time request that the Representative
provide information necessary for the Collateral Agent to determine the Funded
Obligations outstanding and for purposes of calculating the Sharing Percentage.
The Representative shall have ten (10) Business Days to respond to such request,
after which period the Collateral Agent shall assume for the purposes of
calculating the Sharing Percentage that the Representative represents no
outstanding Funded Obligations until such time as the Collateral Agent shall
receive an appropriate response to its request or the Company provides such
information.

Section 2.2 Application of Collateral Proceeds. The Proceeds of any sale,
enforcement or other disposition of any of the Collateral or other distribution
in respect of the Collateral, in each case following a Default or an Event of
Default, to the extent received by the Collateral Agent, shall be delivered by
the Collateral Agent in the following order:

(a) first, to the Collateral Agent for payment of all reasonable costs, fees and
expenses incurred by the Collateral Agent in connection with the realization
upon the Collateral or incurred in connection with, or otherwise due to the
Collateral Agent under, this Agreement;

(b) second, to the applicable Representative for payment of Funded Obligations
constituting Designated Priority Indebtedness;

(c) third, to the applicable Representative for payment of the remaining Funded
Obligations according to the respective Sharing Percentages calculated after
giving effect to prior distributions;

(d) fourth, to the payment of the other Obligations owed to Joined Secured
Parties or their Representatives and then due, which payment shall be shared by
the Joined Secured Parties pro rata determined based on the outstanding amounts
thereof; and

(e) fifth, to the payment to the Company or its successors or assigns, or as a
court of competent jurisdiction may direct, or otherwise as required by law, if
any surplus is then remaining from such Proceeds.

Portions of the Proceeds of Collateral distributed to or for the benefit of a
Joined Secured Party in respect of contingent Obligations shall be held as
Collateral for such Obligations by such Joined Secured Party. In the event that
any such contingent Obligations terminate, the Joined Secured Party holding such
Collateral agrees to return such proceeds to the Collateral Agent for
distribution in accordance with this Section 2.2 to be distributed as Proceeds
of Collateral hereunder.

Section 2.3 Proceeds Received Directly by a Joined Secured Party. If any Joined
Secured Party receives any Proceeds of the type described in Section 2.2 other
than from the

 

7.



--------------------------------------------------------------------------------

Collateral Agent pursuant to Section 2.2, such Person shall: (a) notify the
Collateral Agent in writing of the nature of such receipt, the date of the
receipt and the amount thereof, (b) deduct from the Proceeds received any costs
or expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with the acquisition of such Proceeds, (c) hold the remaining amount
of such Proceeds in trust for the benefit of the Collateral Agent until paid
over to the Collateral Agent and (d) pay the remaining amount of such Proceeds
to the Collateral Agent promptly upon receipt thereof. Upon receipt, the
Collateral Agent shall promptly distribute the Proceeds so received in
accordance with Section 2.2.

Section 2.4 Incorrect Distribution. If any Joined Secured Party receives any
Proceeds in an amount in excess of the amount such Person is entitled to receive
under the terms hereof, such Person shall: (a) notify the Collateral Agent in
writing of the amount of such excess Proceeds, (b) hold such excess Proceeds in
trust for the benefit of the Collateral Agent until paid over to the Collateral
Agent and (c) promptly pay the excess amount of such Proceeds to the Collateral
Agent. The Collateral Agent shall promptly distribute the Proceeds so received
in accordance with the terms of Section 2.2.

Section 2.5 Return of Proceeds. If at any time payment, in whole or in part, of
any Proceeds distributed hereunder is rescinded or must otherwise be restored or
returned by the Collateral Agent or by any Joined Secured Party or the Company
as a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, then each Person receiving any portion of such
Proceeds agrees, upon demand, to return the portion of such Proceeds it has
received to the Person responsible for restoring or returning such Proceeds.

Section 2.6 Possession of Collateral. Any Joined Secured Party possessing
Collateral agrees to act as bailee for the Collateral Agent in accordance with
the terms and provisions hereof.

Section 2.7 Non-Cash Proceeds. Notwithstanding anything contained herein to the
contrary, if the Collateral Agent, acting upon the instructions of the Required
Holders, shall acquire any Collateral through foreclosure or by a conveyance in
lieu of foreclosure or by retaining any of the Collateral in satisfaction of all
or part of the Obligations or if any Proceeds or other property received by the
Collateral Agent or any Joined Secured Party to be distributed and shared
pursuant to this Article 2 are in a form other than immediately available funds,
the Person receiving such Collateral, Proceeds or other property shall not be
required to remit any share thereof under the terms hereof and the Joined
Secured Parties shall only be entitled to their undivided interests therein as
determined hereby. The Joined Secured Parties shall receive the applicable
portions of any immediately available funds consisting of Proceeds from such
Collateral or proceeds of such non-cash Proceeds or other property so acquired
only if and when paid in connection with the subsequent disposition thereof. So
long as any Collateral or other property to be shared pursuant to this Article 2
is held by the Collateral Agent or a Joined Secured Party pursuant to this
Section 2.7, such Person shall hold such Collateral or other property for the
benefit of the Joined Secured Parties in accordance with their respective
undivided interest therein and all matters relating to the management,
operation, further disposition or any other aspect of such Collateral or other
property shall be resolved by agreement of the Required Holders.

 

8.



--------------------------------------------------------------------------------

ARTICLE 3

Cooperation Among Joined Secured Parties

Section 3.1 Cooperation. Each Representative agrees that:

(a) upon request of the Collateral Agent, it will promptly provide the amount of
Funded Obligations that is held by its Secured Parties so that the Collateral
Agent may calculate the Representative’s Sharing Percentages to, among other
things, enable the Collateral Agent to make distributions in accordance with
Section 2.2;

(b) it will, not later than 30 days after it has become aware of the occurrence
of any Event of Default which it believes will not be cured or waived, give the
Collateral Agent written notice of such Event of Default and stating that the
same constitutes a Notice of Default (a “Notice of Default”); provided, however,
that the failure to give such notice shall not constitute a waiver of such Event
of Default; and

(c) it will give the Collateral Agent and the other Representatives immediate
written notice of any acceleration of any Funded Obligations represented by it.

Section 3.2 Parties Having Other Relationships. Each Joined Secured Party
acknowledges and accepts that now and in the future the other Secured Parties or
their respective Affiliates may lend to the Company or any Subsidiary on a basis
other than as covered by this Agreement or may accept deposits from, act as
trustee under indentures of, act as servicing bank or any similar function under
any credit relationship with, and generally engage in any kind of business with
the Company or any Subsidiary, all as if such Person were not a party to this
Agreement. Except as set forth herein, each Joined Secured Party acknowledges
that the other Secured Parties and their respective Affiliates may exercise all
contractual and legal rights and remedies which may exist from time to time with
respect to such other existing and future relationships without any duty to
account therefor to the other Secured Parties except as necessary to establish
compliance with the provisions of this Agreement.

Section 3.3 Modification to Financing Documents. Nothing herein shall restrict
the right of any Secured Party to amend, waive, consent to the departure from or
otherwise modify any Financing Documents to which it is a party in accordance
with the terms thereof.

ARTICLE 4

Company Agreements

Section 4.1 Obligations Unimpaired. Except as expressly provided herein, nothing
contained in this Agreement shall impair, as between the Company and any Secured
Party, the obligation of the Company to pay or perform any obligation or
liability owed to such Secured Party when the same shall become due and payable
in accordance with the terms of the applicable Debt Instrument.

 

9.



--------------------------------------------------------------------------------

ARTICLE 5

The Collateral Agent

Section 5.1 Appointment and Authority of the Collateral Agent. Wells Fargo Bank,
National Association is hereby appointed by the Joined Secured Parties to act as
collateral agent for the Joined Secured Parties and the Company acknowledges
such appointment. The Collateral Agent is hereby authorized and directed by the
Joined Secured Parties to take such action on behalf of the Joined Secured
Parties under the terms and provisions of this Agreement and the Collateral
Documents and to exercise such rights and remedies hereunder and thereunder as
are specifically delegated to or required of the Collateral Agent under the
terms and provisions hereof and thereof. The Collateral Agent is appointed
solely as an agent for the Joined Secured Parties and not as an agent of the
Company. The Collateral Agent is expressly authorized as the Collateral Agent on
behalf of the Joined Secured Parties subject to, and in accordance with, the
terms and conditions of this Agreement:

(a) to enter into, on behalf of the Joined Secured Parties, the other Collateral
Documents to which it is a party in such capacity;

(b) to receive, on behalf of each of the Joined Secured Parties, any payment of
monies paid to the Collateral Agent in accordance with this Agreement and the
other Collateral Documents, and to distribute all payments so received in
accordance with the terms of this Agreement;

(c) to receive all documents and items to be furnished to any of the Joined
Secured Parties under the Collateral Documents;

(d) to maintain physical possession of any of the Collateral as contemplated in
any of the Collateral Documents as agent and bailee for the Joined Secured
Parties to perfect the liens and security interests granted pursuant to the
Collateral Documents therein;

(e) to act on behalf of the Joined Secured Parties in and under the Collateral
Documents, subject to the terms and conditions set forth herein and therein;

(f) to execute and deliver to the Company requests, demands, notices, approvals,
consents and other communications received from the Joined Secured Parties in
connection with the Collateral Documents, subject to the terms and conditions
set forth herein and therein;

(g) to the extent permitted by this Agreement and the Collateral Documents, upon
the instruction of the Required Holders, to exercise on behalf of each Joined
Secured Party all remedies of the Joined Secured Parties with respect to the
Collateral upon the occurrence and during the continuance of any Event of
Default under any of the Financing Documents and under applicable law (including
any bankruptcy or insolvency laws);

(h) to distribute to the Representatives information, requests, notices,
documents and other items received from the Company and other Persons in respect
of the Collateral and the Collateral Documents;

 

10.



--------------------------------------------------------------------------------

(i) to accept, execute, and deliver the Collateral Documents as the secured
party for the benefit of the Joined Secured Parties;

(j) to continue all financing statements filed to perfect the Liens created by
the Collateral Documents when required by law to ensure their continued
effectiveness;

(k) to maintain and administer the Collateral Account as required hereunder;

(l) to take title to Collateral for the benefit of the Joined Secured Parties
pursuant to the exercise of any rights and remedies under the Collateral
Documents and to manage the Collateral so acquired pursuant to the directions of
the Required Holders;

(m) to execute instruments of release or to take such other action necessary to
release Liens upon the Collateral to the extent authorized by this Agreement or
the other Collateral Documents; and

(n) to take such other actions, other than as specified in Section 5.2 hereof,
as are expressly delegated to the Collateral Agent hereunder and under the other
Collateral Documents or as are reasonably incident to any powers granted to the
Collateral Agent hereunder and not in conflict with applicable law or
regulation.

As to any matters not expressly provided for by this Agreement or any Collateral
Document, the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with instructions signed
by the Required Holders, and such instructions of the Required Holders and any
action taken or failure to act pursuant thereto shall be binding on all of the
Joined Secured Parties; provided, however, that the Collateral Agent shall not
be obligated to follow any such written directions to the extent that it shall
determine that such directions are in conflict with any provision hereof, of any
applicable law or regulation or which exposes the Collateral Agent to personal
liability for which it shall not be entitled to indemnification hereunder.

Section 5.2 Actions of the Collateral Agent Requiring Consent; Amendment to
Collateral Documents. Notwithstanding anything contained herein or in the
Collateral Documents to the contrary: (a) the Collateral Agent shall not release
or substitute any Collateral, except on the direction of the Company as set
forth in Section 5.12 hereof; (b) the Collateral Agent shall not, without the
prior written consent of the Required Holders, institute foreclosure proceedings
with respect to all or any portion of the Collateral; and (c) the Collateral
Agent shall not enter into any other amendment, supplement, consent, waiver or
other modification of any Collateral Document without the prior written consent
of the Required Holders; provided, however, that (i) upon the Collateral Agent’s
receipt of the prior written consent, or upon the written instruction, of the
Required Holders, the Collateral Agent shall take such action as to which
consent has been granted or such instruction has been given, and (ii) no
amendment, consent, waiver or other modification to any Collateral Document
shall, without the Consent of the Joined Secured Parties affected thereby,
directly or indirectly change the definition of the obligations of such Joined
Secured Parties secured thereby or alter the distribution rights of the Joined
Secured Parties thereunder.

 

11.



--------------------------------------------------------------------------------

Section 5.3 Non-Reliance on the Collateral Agent and Other Joined Secured
Parties. Each Joined Secured Party (other than the Trustee) agrees that it has,
independently and without reliance on the Collateral Agent or any other Secured
Party, and based upon such documents and information as it has deemed
appropriate, made its own credit analysis of the Company and the Collateral, and
its independent decision to enter into this Agreement, and that it will,
independently and without reliance upon the Collateral Agent or any other
Secured Party, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement. The Collateral Agent shall not
be required to keep the Joined Secured Parties informed as to the performance or
observance by the Company with the terms of this Agreement or any other
Financing Document or to inspect the properties or books of the Company. The
Collateral Agent shall not have any duty, responsibility or liability to provide
any Joined Secured Party with any credit or other information concerning the
affairs, financial condition or business of the Company or any of its
Subsidiaries which may come into the possession of the Collateral Agent;
provided, however, that the Collateral Agent shall send to the Representatives
written notice of any Event of Default as provided herein and all payments and
repayments of amounts required hereunder to be paid to the Representatives
received by the Collateral Agent under or in connection with the Collateral
Documents or this Agreement. The Collateral Agent shall provide each
Representative with a schedule of all costs and expenses which the Collateral
Agent has paid or proposes to pay from the proceeds of such payments or
repayments as permitted hereunder.

Section 5.4 The Collateral Agent and Affiliates. Wells Fargo Bank, National
Association and its Affiliates may lend money to and generally engage in any
kind of lending, investment, trust, hedging or other business with or for any
Joined Secured Party, the Company, or any of their respective Affiliates, as if
it were not acting as the Collateral Agent hereunder.

Section 5.5 Action by the Collateral Agent. The obligations of the Collateral
Agent hereunder and under the Collateral Documents consist solely of those
expressly set forth herein and therein.

(a) Defaults; Events of Default. Notwithstanding anything contained herein or in
any Financing Document to the contrary, the Collateral Agent shall not be
required to take any action with respect to any Default or Event of Default,
except as expressly provided herein. The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of an Event of Default unless the
Collateral Agent has received notice from a Representative or the Company
specifying such Event of Default and stating that such notice is a “Notice of
Default.” In the event that the Collateral Agent receives such a notice of the
occurrence of an Event of Default, the Collateral Agent shall promptly (and in
any event within 5 Business Days of receipt thereof) give written notice to the
other Representatives and the Company. The Collateral Agent shall take such
action with respect to such Event of Default as shall be directed by the
Required Holders or that may otherwise be permitted by Section 5.14 or the other
provisions hereof or of the Collateral Documents.

(b) Perfecting Security Interests. Notwithstanding anything contained herein or
in any Financing Document to the contrary, the Collateral Agent shall not be
required to file financing statements to perfect the Liens created by the
Collateral Documents unless the

 

12.



--------------------------------------------------------------------------------

Collateral Agent has received instructions from the Required Holders to make a
particular filing and received all information necessary to properly complete
such filing. The Company shall take all action as may be necessary or required
in order to perfect the Liens created by the Collateral Documents and to
maintain perfected security interests. When required by law to ensure their
continued effectiveness, the Company shall continue all financing statements
which have been filed to perfect the Liens created by the Collateral Documents.

Section 5.6 Consultation with Experts. The Collateral Agent may consult with
legal counsel, independent public accountants and any other experts selected by
it (including counsel, accountants and experts of the Company) and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 5.7 Liability of the Collateral Agent. The Collateral Agent shall be
entitled to rely on any communication or document believed by it to be genuine
and correct and to have been communicated or signed by the Person by whom it
purports to be communicated or signed and shall not be liable to any Joined
Secured Party for any of the consequences of such reliance. Neither the
Collateral Agent nor any director, officer, employee, affiliate or agent of the
Collateral Agent shall be liable for any action taken or not taken by it or them
under, or in connection with, this Agreement or any of the Collateral Documents
in the absence of its or their gross negligence or willful misconduct. Without
limiting the generality of the preceding sentence, the Collateral Agent: (i) may
treat the Joined Secured Parties as identified by the applicable Representative
as the holder of the Obligations until it receives written notice from such
Representative of any assignment or transfer thereof (and provided that any such
transfer shall comply with Article 7); (ii) shall not by reason of this
Agreement or any Collateral Document be a trustee or fiduciary for any Joined
Secured Party; (iii) shall not be responsible to the Joined Secured Parties for
any recitals, statements, representations, or warranties contained in any
Financing Document, or any certificate or other documentation referred to or
provided for in, or received by any of them under, any Financing Document, or
for the value, validity, effectiveness, enforceability, or sufficiency of any
Financing Document or any other documentation referred to or provided for
therein or for any failure by any Person to perform any of its obligations
thereunder; and (iv) shall not be responsible for ensuring the receipt by any
Secured Party who is not a Joined Secured Party of any Proceeds of Collateral
received by the Collateral Agent pursuant to the terms of this Agreement.
Neither the Collateral Agent nor any director, officer, employee, agent or
affiliate of the Collateral Agent shall be responsible for or have any duty to
ascertain, inquire into or verify: (a) any statement, warranty or representation
made in connection with any of the Financing Documents or any payment
thereunder; (b) the performance or observance of any of the covenants or
agreements of the Company or any Joined Secured Party under any of the Financing
Documents; (c) the validity, effectiveness or genuineness of the Financing
Documents or any other instrument or writing furnished in connection therewith;
or (d) the existence, genuineness or value of any of the Collateral or the
validity, effectiveness, perfection (except as specifically set forth herein),
priority or enforceability of the Liens on any of the Collateral.

 

13.



--------------------------------------------------------------------------------

Section 5.8 Indemnification of the Collateral Agent; Defense of Claims.

(a) Indemnity. The Representatives, on behalf of the Joined Secured Parties,
hereby agree to indemnify the Collateral Agent, and each of the Collateral
Agent’s directors, officers, affiliates, representatives and agents (each an
“Indemnitee“) from and hold each Indemnitee harmless against (to the extent not
reimbursed under Sections 8.1 and 8.2, but without limiting the obligations of
the Company under Sections 8.1 and 8.2), ratably in accordance with their
respective Sharing Percentages, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, deficiencies, suits, costs, expenses
(including reasonable attorneys’ fees and expenses), and disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against an Indemnitee in any way relating to or arising out of any action taken,
omitted to be taken or to be taken by the Collateral Agent (or any of the other
Indemnitees) on behalf of the Joined Secured Parties within the scope of the
Collateral Agent’s authority as provided in this Agreement or any Collateral
Document; provided, however, that neither such Representative nor any Joined
Secured Party shall be liable to an Indemnitee for any portion of the foregoing
to the extent caused by such Indemnitee’s gross negligence or willful
misconduct.

(b) Defense of Claims. The Collateral Agent shall notify the Representatives as
promptly as is reasonably practicable of the written assertion of, or the
commencement of, any claim, suit, action or proceeding filed against any
Indemnitee arising out of any action or omission for which such Indemnitee is
entitled to indemnification pursuant to Section 5.8(a) promptly after such
Indemnitee shall have received the written assertion or have been served with
the summons or other first legal process giving information as to the nature and
basis of the lawsuit. Each Joined Secured Party shall be entitled to participate
in and assume, at its own expense, the defense of any such claim, suit, action
or proceeding, and such defense shall be conducted by counsel chosen by such
Joined Secured Party and reasonably satisfactory to such Indemnitee; provided,
however, that (i) if no Joined Secured Party has assumed the defense of such
claim, suit, action or proceeding, (ii) if the attorneys handling the defense
are not reasonably satisfactory to such Indemnitee, or (iii) if the defendants
in any such action include both such Indemnitee and any Joined Secured Party and
such Indemnitee shall have been advised by its counsel that there may be legal
defenses available to it that are different from or additional to those
available to the Joined Secured Parties, which in the reasonable opinion of such
counsel are sufficient to make it undesirable for the same counsel to represent
both the Joined Secured Parties and such Indemnitee, on the other hand, such
Indemnitee shall have the right to employ its own counsel in all such instances
described in (i), (ii) or (iii) above, and shall be entitled to recover from any
proceeds received pursuant to Section 2.2 all reasonable fees and expenses of
such counsel. If any Joined Secured Party gives notice of assumption of defense,
the matter shall be presented to the other Joined Secured Parties and, unless
such Indemnitee receives notice from the Required Holders specifying the Person
that is to assume the defense, such Indemnitee shall proceed itself with the
defense. Except as provided above, the relevant Indemnitee’s right to recover
its reasonable counsel fees and expenses from proceeds received pursuant to
Section 2.2 shall cease upon any Joined Secured Party’s assumption of the
defense of the claim, suit, action or proceeding. Each Joined Secured Party and
the relevant Indemnitee is always entitled to defend itself at its own expense.
Neither any Joined Secured Party nor the relevant Indemnitee shall be bound by
any settlement entered into by the other parties without such party’s Consent.

 

14.



--------------------------------------------------------------------------------

Section 5.9 Resignation or Removal of the Collateral Agent. Subject to the
appointment and acceptance of a successor Collateral Agent as provided below:
(a) the Collateral Agent may resign at any time by giving thirty days’ prior
written notice thereof to the Representatives; and (b) the Collateral Agent may
be removed by the Required Holders if the Collateral Agent shall fail or refuse
to perform or commence performing any act set forth in written instructions
delivered to it pursuant to and in accordance with this Agreement, such removal
to be effective upon thirty days’ prior written notice of such removal. Upon any
such resignation or removal, a successor Collateral Agent shall be appointed by
the Required Holders; provided, however, that such successor Collateral Agent
shall be (i) a bank or trust company having a combined capital and surplus of at
least $500,000,000, subject to supervision or examination by a Federal or state
banking authority; and (ii) authorized under the laws of the jurisdiction of its
incorporation or organization to assume the functions of the Collateral Agent
hereunder and under the Collateral Documents. If no successor Collateral Agent
shall have been appointed as aforesaid and shall have accepted such appointment
within thirty days after the retiring Collateral Agent’s giving of notice of
resignation or having received notice of removal, then any Representative or the
Collateral Agent (unless the Collateral Agent is being removed) may petition a
court of competent jurisdiction for the appointment of a successor Collateral
Agent. Such court shall, after such notice as it may deem proper, appoint a
successor Collateral Agent meeting the qualifications specified above. The
Joined Secured Parties hereby consent to such petition and appointment so long
as such criteria are met. Upon the acceptance of any appointment as the
Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement or any Collateral Document, except to the extent for acts
or omissions prior to the resignation or removal. After any retiring Collateral
Agent’s resignation or removal hereunder as the Collateral Agent: (a) the
provisions of Sections 5.7 and 5.8 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Collateral Agent, (b) any Collateral held in possession of the retiring
Collateral Agent shall be delivered to the successor Collateral Agent, and
(c) the retiring Collateral Agent shall assign all of its rights as secured
party with respect to all of the Collateral to the successor Collateral Agent
for the benefit of the Joined Secured Parties.

Section 5.10 Appointment of Co-Agents. At any time or times, in order to comply
with any legal requirement in any jurisdiction, the Collateral Agent may appoint
a bank or trust company or one or more other Persons, either to act as co-agent
or co-agents, jointly with the Collateral Agent, or to act as separate agent or
agents on behalf of the Joined Secured Parties with such power and authority as
may be necessary for the effectual operation of the provisions hereof and may be
specified in the instrument of appointment (which may, in the discretion of the
Collateral Agent, include provisions for the protection of such co-agent or
separate agent similar to the provisions of this Article 5).

Section 5.11 Compensation of the Collateral Agent; Expenses. The Company agrees
to pay the Collateral Agent to compensate it for the role as “Collateral Agent”
hereunder, the reasonable and customary fees in such amounts and on such dates,
each as separately agreed to between the Company and Wells Fargo Bank, National
Association. The fees payable to any successor Collateral Agent appointed
pursuant to Section 5.9 shall be the same as those payable

 

15.



--------------------------------------------------------------------------------

to its predecessor unless otherwise agreed by the Company and such successor.
Such compensation paid to any successor Collateral Agent and all reasonable
out-of-pocket expenses (including, without limitation, customary custodial fees
and attorneys’ fees and expenses) incurred by the Collateral Agent or such
successor Collateral Agent on behalf of the Joined Secured Parties incident to
the exercise or enforcement of any terms or provisions of the Collateral
Documents shall be indebtedness to the Collateral Agent or such successor
Collateral Agent, secured by the Collateral.

Section 5.12 Release of Collateral. The Collateral Agent shall be authorized to,
and so shall, release the Liens in the Collateral upon receipt of an Officer’s
Certificate that such release does not conflict with, or result in a breach of
or default under, the Debt Instruments. Upon any such release, at the request
and sole expense of the Grantor, the Collateral Agent shall execute and deliver
to the Grantor all releases or other documents, including, without limitation,
UCC termination statements, reasonably necessary or desirable for the release of
such Lien. In connection with any such release, the Collateral Agent agrees to
promptly deliver to the Grantor any related portion of such Collateral in the
possession of the Collateral Agent.

Section 5.13 Emergency Actions. The Collateral Agent is authorized, but not
obligated, to take any action reasonably required to perfect or continue the
perfection or effectiveness of the Liens in the Collateral for the benefit of
the Joined Secured Parties and following the occurrence of an Event of Default
and before the Required Holders have given the Collateral Agent directions, to
take any action (subject to the restrictions in Section 5.2) which the
Collateral Agent, in its sole discretion and good faith, believes to be
reasonably required to protect the interests of the Joined Secured Parties and
to maximize both the value of the Collateral and the present value of the
recovery on the Obligations; provided, however, that once such directions from
the Required Holders have been received, the actions of the Collateral Agent
shall be governed thereby and the Collateral Agent shall not take any further
action which would be contrary thereto. The Collateral Agent shall give written
notice of any such action to the Representatives within one Business Day and
shall cease any such action upon its receipt of written instructions from the
Required Holders.

Section 5.14 Interpleader; Declaratory Judgment. In the event any controversy
arises between or among the Representative or the Joined Secured Parties with
respect to this Agreement, the Collateral Documents or any rights of any Joined
Secured Party hereunder or thereunder, the Collateral Agent shall have the right
to institute a bill of interpleader in any court of competent jurisdiction with
respect to any amounts held by the Collateral Agent hereunder or to initiate
proceedings in any court of competent jurisdiction for a declaratory judgment to
determine the rights of the parties.

Section 5.15 Operation of the Collateral Account. The Collateral Accounts shall
be trust accounts and shall be established and maintained by the Collateral
Agent at one of its corporate trust offices and all Collateral shall be credited
thereto. All cash and cash equivalents received by the Collateral Agent from
dispositions of Collateral, recovery events, foreclosures of or sales of the
Collateral and other awards or proceeds pursuant to the Collateral Documents,
including earnings, revenues, rents, issues, profits and income from the
Collateral received pursuant to the Collateral Documents, shall be deposited in
the Collateral Account, and thereafter shall be held, applied and/or disbursed
by the Collateral Agent in accordance with the terms of this Agreement.

 

16.



--------------------------------------------------------------------------------

Section 5.16 Account Holder Verification. To help the government fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify, and record information that identifies
each Person who opens an account. For a non-individual Person such as a business
entity, a charity, a trust, or other legal entity, the Collateral Agent requests
documentation to verify its formation and existence as a legal entity. The
Collateral Agent may also request to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or the relevant documentation.

ARTICLE 6

Enforcement of Remedies

Section 6.1 Waivers of Rights. Except as otherwise expressly set forth herein,
so long as any of the Obligations remain unpaid, the Joined Secured Parties
hereby agree to refrain from exercising any and all rights each may individually
(i.e., other than through the Collateral Agent) now or hereafter have applicable
to the Collateral to exercise any right pursuant to the Collateral Documents,
the UCC as in effect in any applicable jurisdiction, or under similar provisions
of the laws of any jurisdiction, under any bankruptcy or other insolvency laws
or otherwise dispose of or retain any of the Collateral. The Joined Secured
Parties hereby agree not to take any action whatsoever to enforce any term or
provision of the Collateral Documents or to enforce any right with respect to
the Collateral, in conflict with this Agreement or the terms and provisions of
the Collateral Documents.

Section 6.2 Permitted Action by the Joined Secured Parties. Any Joined Secured
Party may (but in no event shall be required to), without instruction from the
Collateral Agent, take action permitted by applicable law or in accordance with
the terms of the Financing Documents to preserve its Liens and other rights in
any item of Collateral securing the payment and performance of the Obligations,
including but not limited to curing any default or alleged default under any
contract entered into by the Company, paying any tax, fee or expense on behalf
of the Company, exercising any offset or recoupment rights and paying insurance
premiums on behalf of the Company so long as such action shall not impair the
rights of the Collateral Agent or of any Joined Secured Party.

Section 6.3 Right to Instruct the Collateral Agent. Upon acceleration of the
amounts owed under a Debt Instrument, the Required Holders may instruct the
Collateral Agent to exercise the rights and remedies applicable to the
Collateral of a secured creditor under the Collateral Documents or other
available with respect to the Collateral in law or equity, including, all rights
and remedies under applicable bankruptcy and insolvency laws.

Section 6.4 Permitted Exercise of other Rights. Except as otherwise specifically
provided in this Article 6, each Joined Secured Party shall have all the rights
and remedies available to them under the Financing Documents which are not
Collateral Documents to which they are a party upon the occurrence of a Default
or an Event of Default or at any other time, and

 

17.



--------------------------------------------------------------------------------

without limiting the generality of the foregoing, each Joined Secured Party
shall have the independent right, exercised in accordance with the applicable
Financing Documents and applicable law, to do any of the following:

(a) accelerate the Obligations owing to such Joined Secured Party pursuant to
the Financing Documents (other than this Agreement and the other Collateral
Documents) to which such Joined Secured Party is a party;

(b) institute suit against any Obligated Party: (i) under the terms of the
applicable Financing Documents (excluding this Agreement and the Collateral
Documents) for collection of the amounts owing thereunder or (ii) seeking an
injunction, restraining order or any other similar remedy;

(c) seek the appointment of a receiver for any Obligated Party (but not any of
the Collateral);

(d) file an involuntary petition under any bankruptcy or insolvency laws against
any Obligated Party or file a proof of claim in any bankruptcy or insolvency
proceeding;

(e) exercise any set–off right; or

(f) take any other enforcement action with respect to any Event of Default
pursuant to and in accordance with the Financing Documents (other than this
Agreement and the other Collateral Documents) to which it is a party.

ARTICLE 7

Successors and Assigns

Section 7.1 Assignees. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that the Company may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
Consent of each Joined Secured Party or its Representative except as otherwise
permitted by the limitation on mergers and consolidated provisions of the
Financing Documents (and any attempted assignment or transfer by the Company
without such Consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the related parties of each of
Collateral Agent and the Joined Secured Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement. No provision of this
Agreement shall restrict in any manner the assignment, participation or other
transfer by any Joined Secured Party of all or any part of its right, title or
interest under any Debt Instrument and any Person who becomes a successor of a
Joined Secured Party under the terms of the applicable Financing Documents shall
be “Joined Secured Party” hereunder.

 

18.



--------------------------------------------------------------------------------

Section 7.2 Additional Joined Secured Parties.

(a) Any Person that has extended secured credit or financing to the Company
after the date hereof, may become a “Joined Secured Party” hereunder (and any
credit agreement, indenture, note, note purchase agreement and/or related
documents relating thereto shall be deemed a “Debt Instrument” and a “Financing
Document” hereunder entitled to share in the Collateral) upon satisfying the
conditions set forth in the definition of Permitted Secured Indebtedness and the
receipt by the Collateral Agent of a Joinder Supplement substantially in the
form of Exhibit A hereto properly completed, executed and delivered by such
Person or such Person’s Representative.

(b) Any 8% Noteholder may become a “Joined Secured Party” and a “Joined 8%
Noteholder” hereunder upon the receipt by the Collateral Agent of a Joinder
Supplement substantially in the form of Exhibit B hereto properly completed,
executed and delivered by such 8% Noteholder.

ARTICLE 8

Miscellaneous

Section 8.1 Indemnification. The Company shall indemnify the Collateral Agent
and each of its officers, directors, employees, counsel and agents, against any
and all loss, liability or expense (including, but not limited to, reasonable
attorneys’ fees and expenses) incurred by it in connection with the
administration of the Collateral and the performance of its duties hereunder and
under the other Collateral Documents, including the costs and expenses of
enforcing this Agreement (including this Section 8.1) and the Collateral
Documents and of defending itself against any claims (whether asserted by any
Secured Party, the Company or otherwise). The Collateral Agent shall notify the
Company promptly of any claim for which it may seek indemnity. Failure by the
Collateral Agent to so notify the Company shall not relieve the Company of its
obligations hereunder. The Company shall defend the claim and the Collateral
Agent may have separate counsel and the Company shall pay the fees and expenses
of such counsel. The Company need not reimburse any expense or indemnify against
any loss, liability or expense incurred by the Collateral Agent through the
Collateral Agent’s own willful misconduct, gross negligence or bad faith.

Section 8.2 Expenses. The Company agrees to pay the Collateral Agent on demand
(a) all documented costs and expenses reasonably incurred by the Collateral
Agent in connection with the preparation, negotiation, and execution of this
Agreement and the Collateral Documents and any and all amendments,
modifications, renewals, extensions, and supplements thereof and thereto
(whether or not the same become effective), including the reasonable fees and
expenses of legal counsel for the Collateral Agent, (b) all costs and expenses
incurred by the Collateral Agent in connection with the enforcement of this
Agreement or the Collateral Documents, including the fees and expenses of legal
counsel for the Collateral Agent, and (c) all other costs and expenses incurred
by the Collateral Agent in connection with this Agreement or the Collateral
Documents, including all costs, expenses, taxes, assessments, filing fees, and
other charges levied by any Governmental Authority or otherwise payable in
respect of this Agreement or the Collateral Documents.

 

19.



--------------------------------------------------------------------------------

Section 8.3 No Partnership or Joint Venture. Nothing contained in this
Agreement, and no action taken by any Joined Secured Party pursuant hereto, is
intended to constitute or shall be deemed to constitute the Joined Secured
Parties as a partnership, association, joint venture or other entity.

Section 8.4 Notices. Unless otherwise specified herein, all notices, requests
and other communications to any party hereunder shall be in writing (including
overnight delivery service, facsimile copy or similar writing) and shall if
given to the Collateral Agent, be given at the following address and if given to
a Representative, shall be given to such Representative at its address or
facsimile number specified by such Representative in writing to the Collateral
Agent from time to time. All such notices and other communications shall, when
delivered by overnight delivery service or transmitted by facsimile, be
effective when delivered to the overnight delivery service or transmitted by
facsimile with receipt confirmed and with a copy sent by overnight delivery
service, respectively.

Collateral Agent’s Address for Notices:

Wells Fargo Bank, National Association

Corporate Trust Services

MAC N9311-110

625 Marquette Ave. South

Minneapolis, MN 55479

Attn: Verenium Account Manager

Facsimile: 612-667-9825

Section 8.5 Entire Agreement; Amendments and Waivers. This Agreement and the
other documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous, or subsequent oral agreements or discussions of the
parties hereto. Subject to Section 8.5, any provision of this Agreement may be
amended or waived only with the Consent of the Required Holders and the
Collateral Agent.

Section 8.6 Payments. All payments hereunder shall be made in Dollars in
immediately available funds. All payments to the Collateral Agent shall be made
to it at such office or account as it may specify for the purpose by notice to
the Joined Secured Parties. Subject to Section 5.7, all payments to any Joined
Secured Party shall be made to it, to the extent practicable, in accordance with
the provisions of the Debt Instruments.

Section 8.7 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, and all of which
taken together shall constitute a single agreement, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when the Collateral Agent shall have received
counterparts hereof (which may be telecopy or other electronically reproduced or
transmitted counterparts) executed by each of the parties listed on the
signature pages hereof. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic communication shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

20.



--------------------------------------------------------------------------------

Section 8.8 No Waiver; Cumulative Remedies. No failure on the part of any Joined
Secured Party to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power, or privilege under this Agreement or any
Collateral Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power, or privilege under this Agreement or any
Collateral Document preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the Collateral Documents are cumulative and
not exclusive of any rights and remedies provided by law.

Section 8.9 Term. This Agreement shall terminate upon the first to occur of any
of the following events: (i) the payment in full of all of the Obligations; or
(ii) the release of the Liens on the Collateral by Collateral Agent after
Collateral Agent’s receipt of an Officer’s Certificate that such release does
not conflict with, or result in a breach of or default under, the Debt
Instruments; or (iii) the total liquidation of the Collateral and the
distribution of all the proceeds in accordance herewith. Without prejudice to
the survival of any other obligations hereunder, the indemnification and
reimbursement obligations of the Company under Sections 8.1 and 8.2 of this
Agreement and the obligations of the Joined Secured Parties under Section 5.11
shall survive the termination of this Agreement.

Section 8.10 Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of New York.

Section 8.11 Limitation of Liability. Neither the Collateral Agent nor any
Affiliate, officer, director, employee, attorney, or agent thereof shall have
any liability with respect to, and the Company and each Joined Secured Party
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, consequential or punitive damages suffered or
incurred by the Company or any Joined Secured Party in connection with, arising
out of, or in any way related to, this Agreement or any of the other Financing
Documents, or any of the transactions contemplated by this Agreement or any of
the other Financing Documents.

Section 8.12 Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.

Section 8.13 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Section 8.14 Construction. The Company, the Collateral Agent, and each
Representative on behalf of its Joined Secured Parties acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel.

 

21.



--------------------------------------------------------------------------------

Section 8.15 Submission to Jurisdiction; Service of Process. The Collateral
Agent, each Joined Secured Party and the Company hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any Collateral Document, or for
recognition or enforcement of any judgment, and each such party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each such party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Collateral Agent or any Joined Secured Party may otherwise have to bring any
action or proceeding against the Company or its properties in the courts of any
jurisdiction. The Collateral Agent, each Joined Secured Party and the Company
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so (i) any objection it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement in any court referred to in this paragraph and (ii) the
defense of an inconvenient forum to the maintenance of such action or
proceeding. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.4. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 8.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

Section 8.17 Enforceability and Continuing Priority. This Agreement shall be
applicable both before and after the commencement of any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of the Company and all converted or succeeding cases in respect thereof. The
relative rights of the Joined Secured Parties in or to any distributions from or
in respect of any Collateral or proceeds of Collateral, shall continue after the
commencement of any such bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like. Accordingly, the provisions
of this Agreement are intended to be and shall be enforceable as a subordination
agreement within the meaning of Section 510 of Title 11 of the United States
Code entitled “Bankruptcy,” as now and hereafter in effect, or any successor
section of any successor statute.

Section 8.18 Further Assurances; Collateral Agent Appointed Attorney-in-Fact.
The Collateral Agent on behalf of each Joined Secured Party agrees that it shall
take such further action and shall execute and deliver such additional documents
and instruments (in recordable

 

22.



--------------------------------------------------------------------------------

form, if requested) as the Company may reasonably request to effectuate the
terms of and the lien priorities contemplated by this Agreement. Each Joined
Secured Party hereby irrevocably constitutes and appoints the Collateral Agent
and any officer or agent of the Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact, coupled with an interest,
with full irrevocable power and authority, from time to time in the Collateral
Agent’s discretion, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, including any endorsements or other instruments of transfer or
release.

[Signature pages follow.]

 

23.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized as of the date
first above set forth.

 

COMPANY: VERENIUM CORPORATION By:  

/s/ Gerald M. Haines II

Name:   Gerald M. Haines II Title:   Executive Vice President

 

24.



--------------------------------------------------------------------------------

COLLATERAL AGENT: WELLS FARGO. BANK, NATIONAL ASSOCIATION, as Collateral Agent
By:  

/s/ Lynn M. Steiner

Name:   Lynn M. Steiner Title:   Vice President

 

25.



--------------------------------------------------------------------------------

TRUSTEE: WELLS FARGO. BANK, NATIONAL ASSOCIATION, as Trustee By:  

/s/ Lynn M. Steiner

Name:   Lynn M. Steiner Title:   Vice President

 

26.



--------------------------------------------------------------------------------

Exhibit A

JOINDER SUPPLEMENT TO INTERCREDITOR AGREEMENT

(NEW SECURED PARTY)

[Date]

[Collateral Agent]

[Address]

[City/State/Zip]

Attn:

Phone:

Telecopy:

 

  Re: Intercreditor and Collateral Agency Agreement dated as of September 1,
2009, among Verenium Corporation, Wells Fargo Bank, National Association, as
trustee, Wells Fargo Bank, National Association, as collateral agent, and the
other secured parties party thereto (the “Intercreditor Agreement“); capitalized
terms used herein and not otherwise defined herein shall have the meaning
provided in the Intercreditor Agreement.

Ladies and Gentlemen:

We acknowledge that we have received a copy of the Intercreditor Agreement and
we refer to Section 7.2(a) thereof and confirm that we are a “Secured Party” or
entitled to become a “Secured Party” under the terms of Section 7.2(a) of the
Intercreditor Agreement.

Upon your receipt of this Joinder Supplement, we (a) shall have all the rights
and benefits of a “Joined Secured Party” under the Intercreditor Agreement as if
we were an original signatory thereto, and (b) agree to be bound by the terms
and conditions set forth in the Intercreditor Agreement and to be obligated
thereunder as if we were an original signatory thereto.

[                                         is our administrative agent/trustee or
other representative and shall have all of the rights and benefits of a
“Representative” under the Intercreditor Agreement as if it were an original
signatory thereto and by its execution below agrees to be bound by the terms and
conditions set forth in the Intercreditor Agreement and to be obligated
thereunder as if it were an original signatory thereto.]

We hereby advise you that we have extended credit to the Company on the terms
summarized on Schedule 1 hereto and that our Debt Instruments and Financing
Documents are described on Schedule 2 hereto. Upon request of the Collateral
Agent, we hereby agree to furnish true and complete copies of the relevant Debt
Instruments and Financing Documents to the Collateral Agent.

 

1.



--------------------------------------------------------------------------------

We hereby advise you of the following administrative details:

 

Address:

  

 

  

Facsimile:

  

 

  

Telephone:

  

 

  

 

[Signature page follows.]

 

2.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed by its proper officer hereunto duly authorized.

 

REPRESENTATIVE:       JOINED SECURED PARTY: By:   

 

      By:   

 

Name:          Name:    Title:          Title:   

 

3.



--------------------------------------------------------------------------------

Exhibit B

JOINDER SUPPLEMENT TO INTERCREDITOR AGREEMENT

(NEW SECURED PARTY)

[Date]

[Collateral Agent]

[Address]

[City/State/Zip]

Attn:                             

Phone:                             

Telecopy:                             

 

  Re: Intercreditor and Collateral Agency Agreement dated as of September 1,
2009, among Verenium Corporation, Wells Fargo Bank, National Association, as
trustee, Wells Fargo Bank, National Association, as collateral agent, and the
other secured parties party thereto (the “Intercreditor Agreement“); capitalized
terms used herein and not otherwise defined herein shall have the meaning
provided in the Intercreditor Agreement.

Ladies and Gentlemen:

We acknowledge that we have received a copy of the Intercreditor Agreement and
we refer to Section 7.2(b) thereof and confirm that we are a holder of an 8%
Note and as such are entitled to become a “Joined 8% Noteholder” under the terms
of Section 7.2(b) of the Intercreditor Agreement.

Upon your receipt of this Joinder Supplement, we (a) shall have all the rights
and benefits of a “Joined 8% Noteholder” under the Intercreditor Agreement as if
we were an original signatory thereto, and (b) agree to be bound by the terms
and conditions set forth in the Intercreditor Agreement and to be obligated
thereunder as if we were an original signatory thereto.

We hereby acknowledge and agree on our own behalf that the Company’s offer to
the 8% Noteholders of the opportunity to execute a Joinder Supplement satisfies
the Company’s obligation to cause each 8% Note to be equally and ratably secured
in accordance with clause (ix) of the definition of “Permitted Lien” in the 8%
Note held by us.

We hereby advise you that we hold an 8% Note in the following principal amount:

$                            

We hereby advise you of the following administrative details:

 

Address:   

 

   Facsimile:   

 

   Telephone:   

 

   [Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Supplement to be
duly executed by its proper officer hereunto duly authorized.

 

8% NOTEHOLDER:

By:

 

 

Name:

 

Title:

 